Citation Nr: 0904104	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  06-37 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a scar on the right 
hand.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1943 to March 
1946, and from September 1950 to October 1951.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO) which denied service connection for a 
scar on the right hand.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

A scar on the right hand is not etiologically related to 
service.


CONCLUSION OF LAW

A scar on the right hand was not incurred in or aggravated in 
active service.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In an 
August 2005 letter, VA informed the veteran of the evidence 
necessary to substantiate his claim, evidence VA would 
reasonably seek to obtain, and information and evidence for 
which the veteran was responsible.  VA also asked the veteran 
to provide any evidence that pertains to his claim.  The 
Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes 
the portion of the regulation which states that VA will 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  See 73 Fed. Reg. 
23,353-54 (April 30, 2008).  

A March 2006 letter provided the veteran with notice of the 
type of evidence necessary to establish a disability rating 
and effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  This notice was not received prior to 
the initial rating decision.  Despite the inadequate timing 
of this notice, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As the Board concludes 
below that the preponderance of the evidence is against the 
veteran's claims for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  There is no indication 
that any notice deficiency reasonably affects the outcome of 
this case.  Thus, the Board finds that any failure is 
harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

The veteran's service treatment records, VA treatment 
records, VA examination report, private medical records, 
personal statements, and statements from service comrades and 
a former employer have been associated with the claims file.  
VA has provided the veteran with every opportunity to submit 
evidence and arguments in support of his claim, and to 
respond to VA notices.  The veteran and his representative 
have not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.  The record 
is complete and the case is ready for review.

B.  Law and Analysis

In order to establish a service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2008).  Service connection may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2008).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Each disabling condition shown by a veteran's service 
records, or for which he seeks a service connection must be 
considered on the bases of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).

The veteran's service treatment records state that an October 
1944 incident resulted in injury to the veteran's left hand.  
A March 1946 transfer examination includes a medical history 
of the injury.  It was noted that in October 1944, the 
veteran had fallen with a glass jug which broke causing a 
deep laceration of the left hand.  Under the Diagnosis 
section the records state, "Wound, Lacerated, Left Hand, 
#2563."  The entry goes on to state, "Pt. reported to 
Sickbay with deep laceration of hypothenar area, left hand, 
with severe bleeding," and continues, "An approx. 3 in. 
laceration to hypothenar space of left hand extending through 
muscle belly of adductor of little finger."  The wound was 
cleaned and sutured, and a splint was applied.  It was noted 
further that five days later that the wound was healing with 
no evidence of infection.  Fifteen days later the sutures 
were removed and the wound was noted to be clean.  It was 
reported that in November 1944 the wound was clean and well-
healed.  The veteran was discharged to duty.  A March 1946 
separation examination states, "Wound, Lacerated, Left 
Hand," in the Abstract of Medical History section.  The 
records for that date also include a diagram of the body on 
which the examiner was to note marks, scars, etc.  The 
examiner noted on the diagram a scar on the veteran's left 
hand.

VA examination reports reflect a right hand scar.  The 
veteran underwent a VA examination in September 2005.  The 
examiner noted a 5 centimeter whitish linear scar on the 
hypothenar area of the veteran's right hand, and a 3 
centimeter whitish linear scar on the hypothenar area of the 
veteran's left hand.  The examiner also stated that the right 
little finger shows forward flexion of 20 degrees, and that 
the veteran was unable to completely extend that finger.  The 
veteran reported cutting his right hand on a glass jug while 
in service.  The examiner also reviewed the claims file, and 
noted that the service treatment records include multiple 
entries of injury to the veteran's left hand during service.  
The examiner stated that he was unable to resolve the issue 
of whether the veteran injured his right hand or his left 
hand during service without resorting to pure speculation.

The veteran also submitted a private medical record regarding 
a surgical procedure that he underwent in March 2008 to 
correct carpel tunnel syndrome in his right hand.  This 
record, however, has no probative value on the issue of 
whether the veteran suffered an injury to his right hand 
during service.  The VA treatment records submitted by the 
veteran similarly do not address the issue of which hand the 
veteran injured during service.

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  He may also submit statements 
from fellow service members as to the occurrence of his in-
service injury.  Id at 370.  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Competent medical evidence means evidence provided 
by a person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 
(2004).  A layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998).  Thus, while the veteran is competent 
to report what comes to him through his senses, he does not 
have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the United 
States Court of Appeals for Veterans Claims (Court) indicated 
that varicose veins was a condition involving 'veins that are 
unnaturally distended or abnormally swollen and tortuous.' 
Such symptomatology, the Court concluded, was observable and 
identifiable by lay people. Because varicose veins 'may be 
diagnosed by their unique and readily identifiable features, 
the presence of varicose veins was not a determination 
'medical in nature' and was capable of lay observation.' 
Thus, the veteran's lay testimony regarding varicose vein 
symptomatology in service represented competent evidence. 
 
In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional. The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well. Whether lay evidence is competent and sufficient in 
a particular case is a fact issue. 
 
However, although the veteran is competent in certain 
situations to provide a diagnosis of a simple condition such 
as a broken leg or varicose veins, the veteran is not 
competent to provide evidence as to more complex medical 
questions. See Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr.

With regard to lay evidence, the Board must initially 
evaluate if the evidence is competent.  If so, credibility 
must be assessed.  

The veteran contends that he injured his right hand in 
October 1944 while serving aboard the USS Preston.  He stated 
that he had been traversing the starboard side of the ship 
while carrying a glass jug full of water.  A strong wave 
caught the ship and the veteran was knocked off his feet.  
The veteran stated that the glass jug broke and cut his right 
hand.  Statements of several former service comrades 
submitted by the veteran support his assertion that he 
sustained a cut on his right hand while in service.

The veteran also contends that he sustained an injury to his 
left hand after separating from active service presumably to 
account for the scar of the left hand.  He states that in the 
spring of 1953, an ice machine fell on his left hand while he 
was employed as a refrigeration serviceman in Oregon.  A 
statement by the veteran's then-employer submitted by the 
veteran supports the contention that the veteran injured his 
left hand in 1953, several years after the veteran's 
separation from service.

As noted, once evidence is determined to be competent, the 
Board must determine whether such evidence is also credible.  
In this case, the Board finds that the veteran and the buddy 
statements submitted by the veteran are competent in 
accordance with 38 C.F.R. § 3.159(a)(2).  However, these 
statements are not credible when weighed against the 
objective medical evidence in the record.

Because service treatment records were generated with a view 
towards ascertaining the appellant's then-state of physical 
fitness, they are akin to statements of diagnosis and 
treatment and are of increased probative value.  Rucker v. 
Brown, 10 Vet. App. 67, 73 (1997) (stating that competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence).  

The veteran and his comrades contend that the veteran injured 
his right hand during service.  These statements conflict 
with the multiple entries in the veteran's service treatment 
records, which clearly reference an injury to the veteran's 
left hand during service and which include a diagram of the 
hand on which the scar existed.  The Board finds the service 
treatment records to be of greater probative value in 
determining which hand the veteran actually injured.  The 
Board notes that the service treatment records are 
contemporaneous to the examinations that recorded several 
entries regarding the veteran's left hand injury.  In fact, 
the RO has established service connection for laceration of 
the left hand with minimal residual  scarring.  See November 
2005 rating decision.  In contrast, the lay statements of 
comrades submitted by the veteran were recollections of 
events approximately 62 years after they took place.  The lay 
statement of the veteran's former employer is a recollection 
of events approximately 52 years after they took place.  
Although the veteran has reported sustaining a right hand 
injury during service, the evidence of record does not 
establish that a diagnosed right hand disability was incurred 
in or aggravated during service.  Therefore, the Board finds 
that service connection for a residual scar on the right hand 
is not warranted.

C.  Conclusion

The preponderance of the evidence is against finding that the 
veteran sustained a right hand injury during service.  The 
appeal is accordingly denied.  In making this determination, 
the Board has considered the provisions of 38 U.S.C.A. 
§ 5107(b) regarding benefit of the doubt, but there is not 
such a state of equipoise of positive and negative evidence 
to otherwise grant the veteran's claim.



ORDER

Service connection for a scar on the right hand is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


